      Case 1:17-cv-09260-AJN-KNF Document 131 Filed 04/29/20 Page 1 of 1
                                                                       Stuart Mermelstein
                                                                       Tel 212-390-0100
                                                                       Tel 305-931-2200
                                                                       Fax 305-931-0877
                                                                       smermelstein@hermanlaw.com
                                                                       434 West 33rd Street, Penthouse
                                                                       New York, NY 10001
                                                                             - and -
                                                                       1800 N. Military Trail, Suite 160
                                                                       Boca Raton, FL 33431
                                                                       www.hermanlaw.com



                                       April 29, 2020

Via ECF
Honorable Alison J. Nathan
U.S. District Court Southern District of New York
500 Pearl Street
New York, NY 10007-1312

        RE:       Kadian Noble v. Weinstein, et, al., Case No.17 Civ. 09260 (RWS):
                  Joint Status Letter Pursuant to Order of December 18, 2019 (ECF 130)

Dear Judge Nathan:

        The parties to the above-captioned action, through their undersigned counsel, submit this
Joint Status Letter pursuant to the Court’s Order dated December 18, 2019.

         At the time of the last Status Letter, the parties had recently signed a settlement term sheet.
Under this term sheet, the settlement will finally resolve this action brought by Kadian Noble, as
well as other claims concerning the acts and conduct of Harvey Weinstein, in a complex agreement
that includes numerous other parties in interest. The process of formulating the language for this
final settlement agreement has moved more slowly than expected, particularly in light of the covid-
19 situation. Nonetheless, a proposed agreement is presently being circulated, the final version of
which will be included in the plan of liquidation and global settlement of the Chapter 11 bankruptcy
case, In Re The Weinstein Company Holdings, LLC, 18-10601 (Bankr. D. Del.) (the “Bankruptcy
Case”). As mentioned in prior Status Reports, the final settlement agreement will be subject to
approval in the Bankruptcy Case and in Geiss v. The Weinstein Company Holdings LLC, et al., case
no. 1:17-cv-09554-AKH, U.S. District Court, Southern District of New York (the “Class Action”).

       The parties remain confident that this settlement will be finalized and resolve the lawsuit.
Based on the foregoing, the parties suggest that another joint status report be due in this case in 120
days. Thank you for your consideration of this matter.

Respectfully submitted,

__/s/ Stuart Mermelstein____                            __/s/ Phyllis Kupferstein______
Stuart Mermelstein                                      Phyllis Kupferstein
HERMAN LAW                                              KUPFERSTEIN MANUEL LLP
Attorney for Plaintiff                                  Attorney for Defendant Harvey Weinstein
